Communication

Election/Restrictions
In the Request for election, of 6/08/2021, Applicant was requested to elect from 4 species: 
The quantity of 1st components, now called “dry protein powder”;
The structure of the 2nd component;
The quantity of active ingredients; and
The type of active ingredient/s.

In the response of 12/08/2021, Applicant elected from species 1 and 2, however, stated that Species 3 and 4 are not applicable because there is one active ingredient per second component and the multiplicity of second component result in a different combination of active ingredients, then no election can be made.

On species 3, claim 1 sets forth that there is “a multiplicity of… second component” “each comprises at least one different active ingredient”, which indicates that the indeed is one of more active ingredients per second component.

On species 4, once an amount of active ingredients is claimed, then the types of active ingredients can be identified from claim 5, as listed in the Request for restriction. Applicant may elect up to 31 types of active ingredients, including all listed in claim 5, however an election is required.

Applicant was advised that the reply to this requirement to be complete must
include (i) an election of all species to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing
the elected species or grouping of patentably indistinct species, including any
claims subsequently added. An argument that a claim is allowable or that all claims are
generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.

Therefore Applicant’s response is non-compliant as they did not elect from Species 3-4, and they made no attempt to contact the examiner to discuss this matter to shed light on why the restriction request for species 3-4 should be withdrawn.

Further, absent a clear showing of what the meets and bounds of claim 1 include, the claim is so broad that the examiner is now requesting further information under rule 105 prior to the examination of this case.  Although, Applicant has indicated there is a deliberate omission of electing form all species, which amounts to no additional time being  provided to make the record complete in this matter; since requirements for information under rule 105 is made without an action on the merits, there will be a shortened statutory period of two months for reply to this communication. Applicant may extend the time period for reply up to six months in accordance with 37 CFR 1.136(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793